Citation Nr: 0620796	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral ankle 
condition, claimed as secondary to service-connected 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an ankle injury.

4.  Entitlement to an increased rating for osteoarthritis of 
the cervical spine, status post diskectomy with anterior 
cervical fusion, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
October 1961.  He had prior service as a reservist in the 
U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 and May 2003 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in New Orleans, 
Louisiana.

The veteran had also perfected appeals of entitlement to 
service connection for knee disabilities and entitlement to 
an earlier effective date for a 10 percent disability rating 
for a post-operative scar of the ileum.  He withdrew his 
appeal of these issues and, accordingly, they will not be 
addressed.  See May 2006 hearing transcript.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), the undersigned Acting Veterans Law Judge 
has granted a motion for advancement on the docket in this 
case.  

The issues of entitlement to service connection for a lumbar 
spine disability, secondary service connection for a 
bilateral ankle condition, whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for residuals of an ankle injury and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not indicate that the veteran's orthopedic 
manifestations of his cervical spine disability results in 
unfavorable ankylosis of his neck.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for osteoarthritis of the cervical spine, status post 
diskectomy with anterior cervical fusion, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290 (2003), 5241, 5242 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Cervical Spine Disability

The veteran argues that his cervical spine disability is not 
properly evaluated.  The veteran is in receipt of a separate 
20 percent disability rating for the neurologic and right 
shoulder symptoms associated with his cervical spine fusion.  
See June 2001 rating decision.  As the veteran has not voiced 
disagreement with this rating, his neurologic and right 
shoulder symptoms will not be discussed herein.

During the pendency of this appeal, the rating criteria for 
evaluating spine disabilities have been amended.  Under the 
prior and revised rating criteria for evaluating spine 
disabilities, a 30 percent disability rating is the maximum 
evaluation for limitation of motion of the cervical spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), 5242 
(2005).  Under both the old and revised criteria, the maximum 
40 percent disability rating for the cervical spine was 
warranted for unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003), 5241 (2005).  While the May 2006 
hearing transcript indicates the veteran testified that 
looking up was difficult, the evidence of record does not 
reveal functional limitation that approximates ankylosis of 
the cervical spine.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure).  

While the medical evidence of record shows the veteran has 
severe limitation of function of his cervical spine, he does 
retain some function.  See VA examination reports.  A 
November 2001 VA treatment record reflects the veteran 
reported an increase in his neck pain while an October 2001 
VA magnetic resonance imaging (MRI) report of the cervical 
spine showed a solid fusion with no disc herniation.  In 
addition to very limited movement of the neck, the February 
2003 VA examination reports show the veteran was able to move 
about the examining room and get onto the examining table but 
had some tenderness in the posterior neck area.  See also May 
2001 VA MRI report (straightening of the cervical lordosis 
which is sometimes associated with muscle spasm).  As the 
orthopedic manifestations of the veteran's service-connected 
spine disability do not approximate unfavorable ankylosis, 
the criteria for a higher disability rating are not met.

While the veteran has indicated that his pain interferes with 
sleep and a stiff neck precludes driving an automobile, his 
cervical spine disability does not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability and the evidence is not reflective of 
factors that take it outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2005).

In short, the weight of the evidence is against the veteran's 
increased rating claim and this appeal is denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his appeal, the veteran was 
notified by letters in January 2003 of the evidence needed 
for an increased rating, the evidence VA would seek, the 
evidence he was required to submit, and requested he identify 
or submit any of the needed evidence.  The following month he 
responded that he had no additional evidence to submit.  See 
also March 2006 correspondence.  In an April 2006 letter, he 
was given additional information about how disability ratings 
and effective dates are assigned.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Under these circumstances, the Board considers VA's 
notice requirements are met and any issue as to the 
timing/completeness of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his increased rating claims and the resulting 
reports, as well VA medical records, private medical 
evidence, and transcripts of his May 2006 and March 2000 
hearings have been associated with the claims file.  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

An increased rating for osteoarthritis of the cervical spine, 
status post diskectomy with anterior cervical fusion, is 
denied.


REMAND

Appellate review of the veteran's additional claims would be 
premature at this time.  In accordance with 38 U.S.C.A. 
§ 5103(a), VA has a duty to inform the veteran of the 
evidence necessary to substantiate his service connection 
claim, secondary service claim, and TDIU rating claim.  
Likewise the veteran should be notified of the evidence 
necessary to reopen a service connection claim, to include 
the element required for service connection that was found 
insufficient in the previous denials of service connection 
for residuals of an ankle injury, as required by a recent 
Court ruling, Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).  

Additionally, the September 2003 VA examination report does 
not contain a medical opinion regarding the etiology of his 
lumbar spine disability (instead the examiner opined 
regarding his cervical spine).  Another examination is in 
order.  He should be afforded a VA examination to determine 
his employability in light of all of his service-connected 
disabilities (cervical spine disability evaluated as 30 
percent disabling, right upper extremity disability evaluated 
as 20 percent disabling, post-operative scar on the left 
ileum evaluated as 10 percent disabling, two additional post-
operative scars evaluated as noncompensable, and post-
operative epigastric hernia repair evaluated as 
noncompensable).  38 C.F.R. §§ 3.159, 4.16 (2005).  


Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that the notification and development 
action required by statute, implementing 
regulation, court decisions, and VA 
directives is completed for the veteran's 
service connection, secondary service 
connection, and TDIU rating claim.  He 
should also be notified of the previous 
standard ( as in effect for claims filed 
prior to August 29, 2001) to determine 
whether evidence is new and material that 
is pertinent to his claim, the evidence 
needed to establish his underlying 
service connection claim, and the basis 
for his previous denials.

2.  Obtain the veteran's VA medical 
records from the medical facility located 
in New Orleans, Louisiana, from October 
2003 to the present.  If those records 
are unobtainable, that should be noted in 
the record. 

3.  Schedule the veteran for a VA spine 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
lumbar spine disability (first manifest 
in mid-1980's) is at least as likely as 
not etiologically related to veteran's 
military service, to include his 1958 
motor vehicle accident and/or treatment 
for lumbosacral strain in June 1959 (his 
spine was clinically evaluated as normal 
in September 1961).  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

4.  Schedule the veteran for a VA 
examination(s) to determine whether the 
veteran is unable to secure and follow 
substantially gainful occupation due to 
his service-connected disabilities.  If 
any medical opinion cannot be given 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.
 
5.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since December 2002 for 
his claim to reopen and since October 
2004 for his remaining claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


